ITEMID: 001-114097
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF GŁOWACKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time)
JUDGES: David Thór Björgvinsson;George Nicolaou;Lech Garlicki;Nebojša Vučinić;Päivi Hirvelä;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1957 and lives in Warsaw.
6. On an unknown date in 1991 the applicant was charged with aggravated robbery. In 1993 the Siedlce Regional Prosecutor (Prokurator Wojewódzki) stayed the investigation as the applicant’s whereabouts were not known. In July 1993 the applicant was arrested and began serving a prison sentence which had been imposed in 1982.
7. On 14 March 1994 a bill of indictment was lodged with the Warsaw Regional Court (Sad Wojewódzki). The applicant was charged with robbery.
8. The proceedings were stayed on 6 March 1996 in view of the applicant’s health. In December 1996 he underwent spinal surgery. The trial was resumed on 28 September 1997.
9. The applicant failed to appear at some hearings in 2003, however the trial court found that this was because he had been serving a prison sentence imposed in another set of criminal proceedings.
10. On 5 April 2004 the charges against the applicant and several coaccused were severed and dealt with in a separate set of proceedings.
11. The applicant failed to appear at a hearing held on 30 June 2005. On the same date the Warsaw Regional Court (Sad Okręgowy) issued a wanted notice in respect of the applicant and ordered that he be arrested and remanded in custody.
12. On 18 July 2005 the court severed the charges against the applicant, to be dealt with in a separate set of the proceedings, and on the same date stayed the proceedings as the applicant was in hiding.
13. The applicant was arrested on 18 May 2007. He was placed in the Warsaw Białołęka Detention Centre on 21 May 2007.
14. On 11 June 2007 the Warsaw Regional Court resumed the proceedings against the applicant.
15. In the course of the proceedings, the applicant’s detention was extended on 13 August and 17 December 2007 and 26 March, 21 April, 21 July and 26 September 2008. In their decisions on the matter the authorities relied on the original grounds given for holding him in custody. The applicant did not appeal against most of the decisions extending his detention.
16. On 22 September 2009 the Warsaw Regional Court convicted the applicant of armed robbery, burglary and causing serious bodily harm and sentenced him to five years’ imprisonment.
17. The applicant’s detention was subsequently extended, in particular on: 26 September and 22 December 2008 and 6 March 2010. The applicant lodged an appeal against the last of those decisions.
18. On 10 April 2010, at the applicant’s request, the detention was lifted and he was released from custody.
19. On 2 March 2011 the applicant began serving the prison sentence imposed on 22 September 2009.
20. On an unknown date in 2007 the Płock Regional Prosecutor (Prokurator Okregowy) instituted criminal proceedings against the applicant and several co-accused on charges of illegal possession of weapons and robbery.
21. On 23 May 2007 the Ostrołeka District Court remanded the applicant in custody, relying on the suspicion that he had committed the offences with which he was charged. It attached importance to the likelihood of a lengthy prison sentence being imposed on the applicant, the serious nature of the offences of which he was suspected, and the risk that he would go into hiding. This was made more likely by the facts that he did not have a permanent place of residence and was unemployed. The applicant did not appeal against this decision.
22. In the course of the investigation the applicant’s detention was extended on 31 July and 15 November 2007 and on 31 January, 18 April and 3 October 2008. The authorities relied on the original grounds given for keeping him in custody.
23. Appeals by the applicant against the decisions extending his detention and all his subsequent applications for release and appeals against refusals to release him were unsuccessful.
24. On 21 January 2008 a bill of indictment was lodged with the Płock Regional Court.
25. On 18 December 2008 the Płock Regional Court convicted the applicant as charged and sentenced him to seven years and six months’ imprisonment. The applicant’s detention was subsequently extended.
26. On 28 October 2009 the Warsaw Court of Appeal partly upheld the first-instance judgment and partly remitted it. It also sentenced the applicant to one year’s imprisonment. The applicant served this sentence between 18 May 2007 and 18 May 2008.
27. On 8 December 2009 the Warsaw Court of Appeal lifted the applicant’s remand in custody.
28. On 1 September 2009 the applicant lodged a complaint with the Warsaw Court of Appeal under the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). The applicant sought a ruling that the length of the proceedings before the Warsaw Regional Court (see paragraphs 6-19 above) had been excessive, and also sought an award of just satisfaction.
29. On 15 December 2009 the Court of Appeal gave a decision and dismissed the applicant’s complaint. The court considered that there had been no significant delays in the proceedings, as the applicant had contributed to the length of the proceedings.
30. On 21 May 2007 the applicant was placed in the Warsaw Białołęka Remand Centre (Areszt Śledczy).
31. On 1 June 2007 the Penitentiary Commission of the Warsaw Białołęka Remand Centre classified him as a “dangerous detainee” (tymczasowo aresztowany niebezpieczny) and ordered that he be placed in a closed cell. The commission referred to: the fact that the applicant was accused of armed robbery and using fake police uniforms, and that he had previously escaped from the Warsaw Mokotów Remand Centre, and also to his “serious lack of moral character” and long history of criminal convictions.
32. Every three months the Warsaw Remand Centre Penitentiary Commission reviewed and upheld its decision classifying the applicant as a “dangerous detainee”. In particular on 26 February 2008 the commission confirmed its previous decision. It considered that it was necessary to place the applicant in solitary confinement as he had been charged with numerous offences, including armed robbery. The commission also referred to “serious lack of moral character”.
33. The applicant appealed to the penitentiary courts against most of those decisions, arguing that he was suffering from various health problems including hemiparesis and discopathy, and should not be placed in solitary confinement. He also stressed that he had never been charged with acting as part of an organised criminal group.
34. All his appeals were dismissed. The courts gave decisions on 26 May, 29 August and 17 October 2008, 15 April and 24 June 2009, and 4 March 2010. The authorities relied on the grounds given for the initial decision. In particular they stressed the risk posed by the seriousness of the offences and the use of weapons and fake police uniforms.
35. On 30 May 2008 the applicant was transferred to Płock Prison so that he could attend the proceedings before the Płock Regional Court (see paragraphs 20-27 above). He was placed alone in a cell for dangerous detainees. This situation applied between 30 May and 4 September 2008 and 9 September and 11 December 2008. The applicant complained about this on several occasions, alleging that due to his health problems, for safety reasons he should have been placed with another inmate.
36. Due to his “dangerous detainee” status the applicant was under increased supervision. The applicant’s cell in Płock Prison measured 6.92 sq. m. Between 11 December 2008 and 9 January 2009 he shared it with another inmate. Every time the applicant left or entered his cell he was subjected to a body search, which in practice meant that he had to strip naked. Examinations of the applicant’s body, his clothing and shoes were conducted in a separate room, with no third parties present.
37. The applicant was ordered to wear “joined shackles” (kajdanki zespolone) on his hands and feet on three occasions during the proceedings before the Płock Regional Court, on 2, 9 and 11 June 2008. Those shackles consisted of handcuffs and fetters joined together with chains. On each occasion he was put in the shackles on his arrival at the court and remained handcuffed throughout the day until the end of the hearing.
38. The applicant was allowed to receive visits from his family. According to a list of visits provided by the Government, between 8 July and 28 October 2008 the applicant was visited on four occasions by his sister and son (one visit per month). Subsequently, between 29 June 2009 and 2 November 2009 his sister and son visited him on average once a month. The majority of these visits lasted one hour. Between 28 October 2008 and 4 June 2009 he was not visited by anyone.
39. On 8 May 2009 the applicant was granted leave to attend his mother’s funeral.
40. The Government submitted that after his initial complaint the applicant had, in direct conversation with the prison authorities, agreed to be held in solitary confinement.
41. The applicant argued that when his complaints were unsuccessful he had had no other choice than to accept the situation which had been imposed on him.
42. The applicant was detained in the following detention centres: Warsaw Białołeka Detention Centre, Lublin Remand Centre, Warsaw Mokotów Remand Centre, and Płock Prison.
43. He failed to lodge a claim for compensation for damage to his health sustained as a result of inadequate conditions of detention.
44. The applicant argued that the living conditions in the detention centres in which he was detained were inadequate. The cells were very small, with approximately 3 sq. m per person. The exercise area was also very small, approximately 15 sq. m.
45. The Government submitted that during the applicant’s detention in all four of the penal establishments listed above all standards of detention were respected.
46. The relevant domestic law and practice concerning the imposition of dangerous detainee status are set out in the Court’s judgments in the cases of Piechowicz v. Poland (no. 20071/07, §§ 105-117, 17 April 2012), and Horych v. Poland (no 13621/08, §§44-56, 17 April 2012).
47. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland (no. 31330/02, §§ 27-33, 25 April 2006), and Celejewski v. Poland (no. 17584/04, §§ 22-23, 4 May 2006).
The relevant domestic law and practice concerning remedies for excessive length of judicial and enforcement proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland, no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V, and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005VIII, and in its judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
48. Article 23 of the Civil Code contains a non-exhaustive list of “personal rights” (dobra osobiste). This provision states:
“The personal rights of an individual, such as, in particular, health, liberty, honour, freedom of conscience, name or pseudonym, image, secrecy of correspondence, inviolability of the home, scientific or artistic work, [as well as] inventions and improvements, shall be protected by the civil law regardless of the protection laid down in other legal provisions.”
Article 24, paragraph 1, of the Civil Code provides:
“A person whose personal rights are at risk [of infringement] by a third party may seek an injunction, unless the activity [complained of] is not unlawful. In the event of infringement [the person concerned] may also require the party who caused the infringement to take the necessary steps to remove the consequences of the infringement ... In compliance with the principles of this Code [the person concerned] may also seek pecuniary compensation or may ask the court to award an appropriate sum for the benefit of a specific public interest.”
49. Under Article 448 of the Civil Code, a person whose personal rights have been infringed may seek compensation. That provision, in its relevant part, reads:
“The court may grant an appropriate sum as pecuniary compensation for non-material damage (krzywda) to anyone whose personal rights have been infringed. Alternatively, the person concerned, regardless of whether they are seeking any other relief that may be necessary for removing the consequences of the infringement sustained, may ask the court to award an adequate sum for the benefit of a specific public interest ...”
50. Articles 417 et seq. of the Polish Civil Code provide for the State’s liability in tort.
Article 417 § 1 of the Civil Code (as amended) provides:
“The State Treasury, or [as the case may be] a self-government entity or other legal person responsible for exercising public authority, shall be liable for any damage (szkoda) caused by an unlawful act or omission [committed] in connection with the exercise of public authority.”
51. Article 4421 of the Civil Code sets out limitation periods for civil claims based on tort, including claims under Article 23 read in conjunction with Articles 24 and 448 of the Civil Code. This provision, in the version applicable from 10 August 2007, reads, in so far as relevant, as follows:
“1. A claim for compensation for damage caused by a tort shall lapse after the expiration of three years after the date on which the claimant learned of the damage and the identity of the person responsible for it. However, this expiry date may not be later than ten years after the date on which the event causing the damage occurred.”
52. The relevant international documents concerning the imposition of security measures and the 2009 Report of the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (“the CPT”) are set out in the Court’s judgment in the case of Piechowicz v. Poland (cited above, §§ 127-136).
VIOLATED_ARTICLES: 3
6
VIOLATED_PARAGRAPHS: 6-1
